Trippe, Judge.
As reluctant as this court is to interfere with the discretion of the judge of the superior court when he refuses to grant a new trial on the ground that the verdict is contrary to the evidence or the weight of the evidence, it is still more disinclined to control that discretion when a new trial is granted on that ground.
*136In this case, had the new trial been refused, we would not have reversed the judgment; and though we are not exactly satisfied with its being granted, yet as thereby the parties will have another hearing, and there is certainly strong evidence against the verdict, we permit the judgment to stand. The plea of tender, and the testimony of one of the plaintiffs affirming it, is at least very suggestive against a portion of the defense set up, and which was sustained by the verdict.
Judgment affirmed.